05/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0399



                                  No. DA 20-0399

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

WILLARD DEAN McCAULOU,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 12, 2022, within which to prepare, serve, and file its

response brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 3 2022